CONTRAT_DE VENTE A LONG TERME D'ALLIAGE COBALTIFERE

ENTRE ;

La J.V. MGROUPEMENT POUR LE TRAITEMENT DU TERRIL DE
LUBUMBASHI"

Ë

OMG KOKKOLA CHEMICALS Oy
LE PRESENT CONTRAP EST CONSTITUE INDIVISIBLEMENT DE TOUS LES
ELEMENTS LISTES CI-APRES ET TELS QU'ILS SONT PRECISES EN LES
ARTICLES RESPECTIFS.

TI. DEFINITIONS
TT. DISPOSTTIONS PARTICULTERES

1. Objet et quantité.
2. Spécifications de l’Alliage de Cobalt,

3. Durée.

4. Stock tampon.

5. Livraison et titre.

6. Prix.

7. Pesage, échantillonnage et analyses.

8. Monnaie de facturation et procédures de paiement.

9. Clause d'équité.
10. Responsabilités.

III. DISPOSITIONS GENERALES

1. Rapports entre les Contrats.

2. Amendement .

3. Restrictions relatives aux transferts.

4. Juridictions compétentes et lois applicables.
5. Confidentialité.

6. Force majeure.

7. Notification.

8. Absence de renonciation.

9. Validité des clauses et des intitulés.
10. Immunité souveraine.

11. Engagement de bonne fin.

12. Généralités

13. Entrée en force.
Le présent Contrat est conclu entre:

VENDEUR :

La J.V. GROUPEMENT POUR LE TRAITEMENT DU  TERRIL DE
LUBUMBASHI" dont:le siège social est établi à _JERSEY, d’une
part, et l

ACHETEUR :

OMG KOKKOLA CHEMICALS Ov, dont le siège social est établi P.0O.
Box 286, FIN-6701  KOKKOLA, Finlande (ci-après dénommé
L'ACHETEUR ou KCO), d'autre part.

Attendu que le VENDEUR a l’intention d'investir dans une Usine
à LUBUMBASHI, République Démocratique du Congo, dans le but
exclusif du Traitement des Scories existant actuellement sur
le Site en République Démocratique du Congopour produire de
1’Alliage Cobaltifère qui sera vendu notamment à l’ACHETEUR,
et

Attendu que les Parties souhaitent conclure le présent Contrat
par lequel le VENDEUR s'engage à vendre l1'Alliage de Cobalt et
1'ACHETEUR s'engage à acheter 1l’Alliage de Cobalt conformément
aux termes et conditions spécifiés ci-après.

DES LORS, IL EST CONVENU CE QUI SUIT :
= DEFINITIONS

Sauf s’i1 en est autrement convenu, les termes définis ci-
après auront, pour tous les objets du présent Accord et des
Contrats connexes, les significations ci-après spécifiées:

ACCORD signifie le présent document signé par les Parties et
ses annexes formant partie intégrante du présent Accord, ainsi
que ses éventuelles modifications.

ACHETEUR signifie OMG KOKKOLA CHEMICALS Oy {KCO), filiale de
OM Group, achetant de l’Alliage Cobaltifère dans le cadre du

Contrat de Vente à Long Terme d'Alliage de Cobalt.

ACQUEREUR signifie la J.V., acquérant de la Scorie dans le
cadre du Contrat de Vente à Long Terme de Scories.

ALLIAGE COBALTIFERE ou MATERIAU TRAITE signifie le produit
final principal de la Société de Traitement (parfois aussi
appelé "Alliage de Cobalt"), contenant du Cobalt et du Cuivre.

ANNEE signifie année calendrier commençant le ler janvier et
se terminant le 31 décembre.

BRBITRE signifie une personne agréée mutuellement par la J.V.
et l’Acheteur ou la GECAMINES conformément au Contrat de vente
à Long Terme d’Alliage de Cobalt ou au Contrat de Vente à Long
Terme de Scories,

CIF signifie "coût, assurance, frêt" tels que définis dans les
INCOTERMS, édition 1990.

CONTRAT DE TRAITEMENT À FACON signifie le Contrat conclu entre
la J.V. et la Société de Traitement pour la transformation de

la Scorie en Alliage Cobaltifère.

CONTRAT DE VENTE À LONG TERME D'ALLIAGE COBALTIFERE signifie
le Contrat par lequel la J.V. s'engage à vendre l’Alliage
Cobaltifère à l'Acheteur et par lequel ce dernier s'engage à
acheter 1’Alliage Cobaltifère. à la J,V.

CONTRAT DE VENTE À LONG TERME DE SCORIES signifie le Contrat
par lequel la GECAMINES s'engage à vendre la Scorie à la J.vV.
et par lequel cette dernière Ss’engage à acheter la Scorie à la
GECAMINES.

DATE DE LIVRAISON signifie la date à laquelle la J.V. prélève
la Scorie et acquiert sa Propriété sur Site en accord avec les
termes de la clause de livraison ex-site. à
DDU signifie "livré, taxes et droits impayés", tel que défini
par les INCOTERMS, édition 1990.

EXW signifie clause de "livraison ex site" telle que définie
dans les INCOTERMS, édition 1990.

FOURNISSEUR signifie la GENERALE DES CARRIERES ET DES MINES
fournissant de la Scorie dans le cadre du Contrat de Vente à

Long Terme de Scories.

J.V. signifie la:société par actions à responsabilité limitée,
ayant son siège social à JERSEY.

JOUR OUVRABLE signifie un jour qui ne soit ni un samedi ni un
dimanche ou un jour férié en Finlande, aux Pays-Bas ou en
République Démocratique du Congo.

KCO signifie OMG KOKKOLA CHEMICALS Oy, filiale de OM Group,
établie à KOKKOLA, REPUBLIQUE DE FINLANDE et fonctionnant sous
les lois de la REPUBLIQUE DE FINLANDE.

LMB signifie le LONDON METAL BULLETIN.

LME signifie le LONDON METAL EXCHANGE.

LOT CARGAISON signifie une partie de chaque cargaison livrée
d’Alliage de Cobalt contenant approximativement 100 tonnes
d’Ailiage de Cobalt ainsi qu’elle sera fractionnée par
1'ACHETEUR à  KOKKOLA pour le pesage, l’échantillonnage,
l'anaiyse et la détermination du degré d'humidité.

‘ LOT EXPEDITION signifie le tonnage d'un conteneur d’Alliage
Cobaltifère expédié à partir de l’Usine de Traitement.

LOTS EMPLOYES signifie le ou les Lots d'’Alliage de Cobalt
prélevés pour Usage par l'’ACHETEUR pendant un mois.

MOYS signifie mois calendrier.
PARTIES signifie les Parties au présent Accord.
PERIODE DE COTATION signifie la Période définie à l’article 5

du Contrat de Vente à Long Terme de Scories ou à l’artcle 6.2.
du Contrat de Vente à Long Terme â’Alliage Cobaltifère.
POIDS ET MESURES e

1 Ant ou ts 1 tonne métrique sèche
1 Tonne (métrique) 2,204.6 livres avoiraupois
1 wmt ou th = 1 tonne métrique humide

PRELEVEMENT POUR USAGE signifie la Prise d'Alliage Cobaltifère
soit directement du stock commercial ordinaire de matières
premières, soit en alternative du Stock Tampon, pour
complément de Traitementà l1'Usine de KOKKOLA.

PROJET signifie la Conception et la réalisation d’une Usine de
Traitementà LUBUMBASHT en vue d‘’exploiter le Terril de
LUBUMBASHI, ainsi que le bon fonctionnement de cette Usine de
Traitement, ainsi que les opérations de commercialisation,
incluant toutes les opérations connexes et la distribution des
profits qui en résulteront.

SCORIE EPUISEE signifie la Scorie résultant des opérations
effectuées dans l’Usine de Traitement,

SCORIE(S) signifie la Scorie renfermant du Cobalt située sur
le Site en République Démocratique du Congo et devant être
utilisée comme Stock d'alimentation de l'Usine de Traitement.

SITE Ou SITE DE SCORIE signifie le Terrain en République
Démocratique du Congo où la Scorie est située et disponible
Pour livraison à la J.V. au terme du présent Accord (nommé
Terril de LUBUMBASHI, formé des résidus provenant des fours
"WATER JACKET" de la GECAMINES et qui comprend notamment les
zones TI, J, K1, K2 et TAS G-L ayant une teneur moyenne en
Cobait de 1,85 % comme décrit plus en détail à l'annexe 1 à
l'Accord Cadre qui est joint comme annexe 1 à l’Accord de
J,V.)

SITE POUR LA SCORIE FPUISEE signifie le terrain en République
Démocratique du Congo où sera stockée Îa Scorie Epuisée.

SOCIETE DE TRAITEMENT signifie la Société à créer par la J.v.
en REPUBLIQUE DEMOCRATIQUE DU CONGO sous forme d'une SPRL et
qui exploitera l'Usine de Traitement.

STOCK COMMERCIAL signifie . le stock ordinaire d’Alliage
Cobaltifère permettant à OMG une alimentation régulière de son
usine compte tenu de la périodicité des arrivages maritimes.

STOCK TAMPON signifie le Stock d’Alliage Cobaltifère de KCO
qui va être établi chez OMG à KOKKOLA, FINLANDE, suivant les
terres de l’article 10 de l'Accord de Joint Venture, et qui
Séra COnServé séparément du Stock Commercial’ d'Alliage
Cobaltifère de OMG KOKKOLA Chemicals Oy.
8
USD signifie la monnaie légale des ETATS-UNIS d’AMERIQUE.

USINE DE TRAITEMENT signifie l’Usine à établir à LUBUMBASHI en
République Démocratique du Congo. Cette Usine sera exploitée
par la Société de Traitement et aura pour objet principal
d'obtenir de l1’Alliage Cobaltifère à partir de ja Scorie.

VENDEUR signifie la J.V. vendant de l’Alliage Cobaltifère dans
le cadre du Contrat de Vente à Long Terme d’Alliage de Cobalt.
CULT:

=. 18 E

Le VENDEUR entend vendre et livrer à 1l'ACHETEUR et l’ACHETEUR
entend acheter au VENDEUR un minimum annuel de 4.000 tonnes de
Cobalt contenu, et un maximum annuel de 5.000 tonnes de Cobalt
contenu dans l’Alliage Cobaltifère pour l'usage exclusif de

1/ACHETEUR.

La quantité annuelle mentionnée ci-avant de 5.000 tonnes de
Cobalt n’inclut pas la quantité comprise dans le Stock Tampon
et pourra être revue éventuellement au terme d’une négociation
à tenir entre Parties, dépendant entre autres de la
disponibilité des Scories, des capacités de Traitement en
République Démocratique du Congo et/ou en Finlande aussi bien
que de la situation du marché du Cobalt.

Le tonnage annuel à livrer sera agréé entre les Parties dans
les plans annuels à conclure et à agréer 3 mois avant le début

de chaque année.

Si lé VENDEUR produit via la Société de Traitement, plus de
4.000 tonnes par an, après constitution du Stock Tampon, la
quantité excédant 4.000 tonnes sera offerte en priorité à
1'ACHETEUR aux conditions du marché et il disposera en outre
d’un droit de dernier disant.

La-J.V. ne pourra vendre ce tonnage excédant 4.000 tonnes de
Cobalt qu'auprès d'utilisateurs,

24 __SPECIFICATIONS DE L'ALLIAGE DE COBALT

L'Alliage de Cobalt à livrer à KOKKOLA Finlande devra réponûre

aux spécifications suivantes sur une base sèche :

Co : min 30 %
Cu : min 20 %
Fe : max 40 %
3. __D 1

Le présent Contrat est conclu pour une durée de 20 ans.

Le présent Contrat sera automatiquement prorogé pour autant
qu’il y ait encore, à la fin de l’année 2016, des Scories
ayant une moyenne de Cobalt contenu de 1,85 % et qui soient
susceptibles d’être exploitées dans des termes économiquement
viables et pour autant que le Contrat de Vente à Long Terme de
Scories ait été prolongé pour une période équivalente.

T1 sera mis fin automatiquement au présent Contrat si:

(i) il n'y a plus de Scorie disponible en quantités et
qualités minimales requises,

(ii) i1 était mis fin à la Joint Venture, sans successeur.

(iii) L'ACHETEUR disparaît sans successeur.

La résiliation qui interviendrait dans les hypothèses
précitées ne pourrait en aucune manière donner lieu à paiement
de donmages et intérêts.

CK_T ON

4-1. Constitution et quantité

Pour garantir au VENDEUR et à l’ACHETEUR un approvisionnement
régulier et suffisant de ses usines de KOKKOLA en Ailiage
Cobaltifère, la GECAMINES à permis à 1/ACQUEREUR de constituer
à  KOKKOLA, outre un Stock Commercial, un Stock Tampon
d’Alliage Cobaïtifère pour pallier une rupture
d'approvisionnement.

Pour ce faire, la GECAMINES. a accepté de vendre à la J.V.,
laquelle à accepté d'acquérir, les quantités de Scories
nécessaires à la constitution du Stock Tanpon. Le Cobalt
contenu dans 1’Alliage Cobaltifère sera de 2.500 tonnes.

Cobaltifère excédant le tonnage mensuel agréé de Prélèvement
pour Usage par KCO sera employé pour la constitution du Stock
Tampon jusqu'à ce que la quantité de 2.500 tonnes de Cobalt

contenu soit atteinte. . - fe (CE

Le tonnage mensuel de Cobalt contenu dans l’Alliage #
10

Dans l'hypothèse où le Cobalt contenu dans le Stock Tampon
diminuerait durant le présent Contrat suite à une rupture ou
une insuffisance de fournitures, la quantité excédant le
tonnage de livraison mensuel agréé sera employée pour la
reconstitution du Stock Tampon jusqu'à ce que le niveau de
Cobalt contenu de 2.500 tonnes soit atteint à nouveau.

Toutefois, les Parties conviennent que la quantité totale de
Cobalt dans le Stock Tampon, soit 2.500 tonnes, soit réduite
de 400 tonnes chaque année, dès l'année 2006 de telle sorte
que la quantité de Cobalt serait ramenée à 2.100 tonnes dès la
fin de cette année là, et ainsi de suite, pour autant que OMG
et GGF aient été entièrement remboursées par la J.V., par le
biais de dividendes ou autres distributions, du total de
l'investissement consenti, des intérêts et autres charges
financières. À défaut la diminution du Stock Tampon sera
postposée jusqu'à ce que la condition mentionnée ci-avant soit
remplie.

Si durant la phase de réduction mentionnée ci-avant une
rupture d’approvisionnement intervenait, avec comme
conséquence la diminution du Stock Tampon, celui-ci sera
d’abord reconstitué au niveau mentionné ci-après, avant que la
réduction annuelle ne reprenne cours:

Fin 2006: 2.100 tonnes de cobalt contenu.

Fin 2007: 1.700 tonnes de cobalt contenu.

Fin 2008: 1.300 tonnes de cobalt contenu.

Fin 2009: 900 tonnes de cobalt contenu.

Fin 2010: 500 tonnes de cobalt contenu.

Fin 2011: 100 tonnes de cobalt contenu.

Fin 2012: liquidation du solde du Stock Tampon.

Pour toute autre situation que celles règlées ci-avant, les
Parties se rencontreront en vue de se concerter.

4.2. Gestion du Stock Tampon d’Alliage Cobaltifère

KCO Sera responsable vis-à-vis de la J.V. de la gestion du
Stock Tampon, des risques, et supportera tous les coûts
engendrés. KCO permettra à la GECAMINES et au VENDEUR de
vérifier tous les livres comportant les informations
nécessaires telles que la situation et la consommation du

Stock Tampon.

Le transfert du titre de propriété concernant l’Alliage
Cobaltifère du Stock Tampon passera de la J.V. à KCO au fur êt

à mesure du Prélèvement pour Usage. Â
a:
11

4.3. Paiement de l'’Alliage Cobaltifère du Stock Tampon

KCO paiera l’Alliage Cobaltifère livré pour le Stock Tampon de
la manière suivante :

(i) À la fin du mois suivant 1a livraison à KOKKOLA, KcO
paiera à la J.V, les coûts correspondant au Traitement à façon
et les coûts de Transport de la République Démocratique du
Congo à KOKKOLA. Ces coûts seront agréés dans le budget
annuel,

(ii) Le solde du prix du Cobalt et du Cuivre contenus dans
l’Alliage seront payables au fur et à mesure du Prélèvement
pour Usage dans le Stock Tampon.

KCO est informé de ce que la J.V. aura le droit d'utiliser le
Stock Tampon comme gage d’un emprunt en vue de payer la Scorie
à la GECAMINES (comme décrit aux articles 4.3. et 6.3, du
Contrat de Vente à Long Terme de Scories), dans l'hypothèse où
une telle opération serait possible. :

La quantité de Cobalt et de Cuivre contenus dans l’Alliage qui
aura été prélevée dans le Stock Tampon sera évaluée de la même
façon que pour les Lots normaux d’Alliage Cobaltifère Prélevés
Pour Usage par KCO.

5. LIVRAISONS ET _ TITRES DE L'ALLIAGE HORS STOCK TAMPON.

Le VENDEUR livrera l’Alliage de Cobalt, hors Stock Tampon, DDU
KOKKOLA Finlande, emballé en caisse, eh sac ou autrement,
comme il sera convenu en temps opportun entre le VENDEUR et
1'ACHETEUR.

La GECAMINES, le VENDEUR et l'ACHETEUR s'entendront avant la
fin e chaque année calendrier sur la quantité à livrer à KCO
pour l'année suivante. La livraison s'effectuera mensuellement
en quantités approximativement égales.

Le transfert des titres et des risques passeront du VENDEUR à
1’ACHETEUR DDU KOKKOLA.

EX

Â
a
12

6. PRIX

6-1. Détermination du prix

u Cuivre contenus à Chaque livraison directe ou prélèvement à
partir du Stock Tampon. Le prix du Cobalt et du Cuivre sera
déterminé séparément Pour chaque Lot Employé d’Alliage de
Cobalt, de la mariière suivante:

a) Formule de prix du Cobalt

Les Parties conviennent de se rencontrer en vue de
déterminer un nouveau prix de base si les références 99,3
Où 99,8 venaient à disparaître ou ne seraient plus
représentatives.

Le prix payé pour le Cobalt contenu sera de 60% au prix
de base établi en Combinaison de 70% de 99,3 (low) et 30%
de 99,8 (low).

Si 1a teneur en Cobait dans 1’Alliage Cobaltifère excède
38 % pendant au moins trois mois Successifs, les Parties
Se réuniront pour revoir à la hausse les 60 = dont
question à l'alinéa précédent.

Dans l’hypothèse où le Cobalt serait prélevé pour usäge à
partir du Stock Tampon, les coûts du traitement et de
transport, déjà payés par 1'ACHETEUR préalablement, seront
déduits de 1a formule de prix de Cobalt mentionnée ci-
avant.

b) Formule de prix du Cuivre

Le prix de base au Cuivre sera Je cours moyen mensuel LME
au cours de la Période de Cotation.

Le prix payé pour le Cuivre contenu sera 40% du prix de
base,
6.2.

13

Période de Cotation

Pour la livraison directe, les Périodes de Cotation du
Cobalt et du Cuivre est le mois suivant le mois de la
livraison de l’Alliage Cobaltifère à KOKKOLA-FINLANDE.

Pour Prélèvement dans le Stock Tampon, la Période de
Cotation du Cobait et du Cuivre est le mois suivant le

mois de prélèvement.

Paienent

Le paiement de 1'ACHETEUR au VENDEUR pour chaque
livraison, excèpté les livraisons Pour là constitution du
stock tampon, sera effectué comme suit

Les paiements Par l’ACHETEUR seront effectués dans les 20
jours calendriers de ia fin de chaque Période de Cotation.

Le prix payable Pour tous les Lots livrés à KCO a&urant
chaque mois Sera calculé sur base des teneurs moyennes
Correspondantes en Cobalt et en Cuivre contenus dans
chaque Lot et sur les poids déterminés par KCo.

L'ACHETEUR notifiera au VENDEUR dans les 10 jours suivant
la fin de la Période de Cotation applicable aux Lots

livrés ce qui suit :
(i) le poids des lots livré durant le mois précédent

(ii) la moyenne Cobalt et Cuivre Contenus dans les Lots
livrés et

(iii) le prix Payable pour les Lots livrés tenant compte
des références de Prix applicables prévues à l’article 5
ci-avant.

Si les moyennes des analyses finales de Cobalt et de
Cuivre contenus ne sont Pas disponibles au moment du
Paiement, 1’ACHETEUR effectuera un paiement provisoire
basé sur les Poids et analyses qu'il aura préliminairement
estimés.

Quand les analyses finales seront disponibles, le paiement
sera ajusté pour refléter les poids et analyses finales en
créditant où débitant la différence lors du paiement

Suivant de l’ACHETEUR au VENDEUR, &_*
14

6.4. Taxes et impôts

Toutes taxes, droits de douane, impôts de l'Etat ou autres
droits sur l’Alliage Cobaltifère payés ou perçus en Finlande
seront à charge de l’ACHETEUR. Toutes taxes, droits de douane,
impôts de l'Etat ou autres droits sur l’Alliage Cobaltifère
hors la Finlande seront à charge du VENDEUR.

Ze PES. INNAG: T ANALYSES

L'ACHETEUR, le VENDEUR et la GECAMINES se consulteront et,
avant la première expédition, adopteront et enregistreront des
méthodes de pesage, d’échantillonnage et d’analyse,
acceptables par ces trois Parties. Ces méthodes seront
précises et fiables. Elles seront en outre appropriées et,
tout en se basant sur des normes industrielles reconnues à
l'échelle internationale, fourniront des moyens économiques et
pratiques efficaces permettant de déterminer le poids précis,
d'obtenir des échantillons représentatifs et de produire des
analyses précises des livraisons d’Alliage Cobaltifère.

8. MONNAIE DE FACTURATION ET PROCEDURE DFE PAIEMENT

8.1. USD

Toutes les factures et paiements seront en USD.

8.2. Méthode de paiement

Les paiements de l’ACHETEUR au VENDEUR seront faits par
transfert bancaire au compte du VENDEUR. #

qu À
15

. CLAU: D'EQUIT: e

Si à quelque moment que ce soit, des évènements imprévus par
les Parties modifient de manière fondamentale l’équilibre du
présent Contrat, entraînant un préjudice excessif dans
l'exécution des obligations d’une Partié vis-à-vis de l’autre,
la première Partie pourra procéder de la manière suivante :

- La Partie lésée demandera une révision, dans un délai
de 3 mois à tompter du moment où elle à pris conscience de
l'effet des évènements et de ses incidences sur l'aspect
économique du présent Contrat.

- La demande mentionnera les raisons qui la motivent.

— Les Parties se consulteront dans les trente jours
Calendrier de la réception de la notification en vue de
revoir le présent Contrat sur une base équitable, afin
d'éviter tous préjudices excessifs pour l’une ou l’autre
des Parties.

La demande de révision ne suspend nullement l'exécution du
présent Contrat.

10._ RESPONSABILITES

Dans l’hypothèse d’une rupture du présent Contrat, chaque
Partie sera responsable de tout dommage direct, aussi bien en
coûts, charges et dépenses découlant de cette rupture.

Ces dommages seront remboursés dans leur intégralité.

Toutefois, toutes pertes et dommages indirects découlant de la
non-exécution des obligations prévues par le présent Contrat
ou en relation avec celui-ci ne pourront être pris en compte
que si ils résultent d’une action délibérée ou intentionnelle

de la partie défaillante,

Tous les dommages directs et toutes réclamations ne pourront
être compensés ou déduits du prix contractuel, que lorsque le

quelle qu'elle soit,

désaccord sera définitivement réglé ou trouvera une CUT

& |

kk<
16

LIT. DISPOSITIONS GENERALES

RAPPORT ENTRE CONTRATS

Le présent Contrat est une partie des Accord et Contrats
signés entre ou par les Parties.

Le but de ces Accord et Contrats est d'établir les termes et
conditions en vue d’acheter la Scorie localisée sur le Site,
d'établir la J.V. et la Société de Traitement et de vendre
l'Alliage Cobaltifère à KCO pour transformation
Supplémentaire.

Ces Accord et Contrats sont :

ti) ACCORD DE JOINT VENTURE

(ii) CONTRAT DE VENTE À LONG TERME DE SCORIES.

(iii) CONTRAT DE VENTE À LONG TERME D’ALLTAGE
COBALTIFERE.

tiv) CONTRAT DE TRAITEMENT À FACON

Encore que chaque Accord où Contrat mentionné ci-avant puisse
être interprété indépendamment suivant ses propres termes, il
faut noter qu'il fait partie d'une convention plus large et
que chaque Accord où Contrat devra être interprété à la
lumière des autres Accord ou Contrats.

Dans l'hypothèse de conflit, les Accord où Contrats listés
seront interprétés dans l’ordre mentionné ci-avant de telle
sorte qu’un Accord ou Contrat premier primera toujours sur un

suivant,

2 AMENDEMENT

Tout amendement où ajout au présent Contrat ne sera valide que
S'il intervient par écrit et est signé par les répréséntants
habilités des Parties au présent Contrat.

af

& M _
17

3 TRICTIONS LAT- S._AUX SFERTS

3-1. Aucune des Parties n’aura le droit de vendre, céder,
transférer, hypothéquer, gager, imputer ou négocier de
quelconque manière, les droits et obligations qu'elle
Gétient en raison du présent Contrat.

3.2. Les restrictions de l’article 3.1 ne seront pas applica-
bles en cas de transfert, vente ou cession de la
participation d’une Partie à une société apparentée pour
autant que le transfert, la vente ou la cession soit total
et soit imposé par des besoins légitimes de réorganisation
4e la Partie concernée.

Pour les besoins du présent Contrat, une Société
apparentée signifiera toute Société où entité qui est une

contrôle majoritairement où est contrôlée majoritairement,
directement où indirectement, par la Partie cédante.

3-3. Un transfert hors les conditions envisagées aux articles
3.1. et 3,2. ne Sera possible que moyennant l'accord
préalable et écrit de l’autre Partie,

3.4. Tout transfert décrit ou permis aux termes des articles
3.2. et 3,3. sera conditionné à l'engagement écrit pris
par le bénéficiaire au transfert d'être lié Par tous les
termes, conditions et engagements du présent Contrat et
des Contrats Connexes si ceux-ci sont applicables,

4. JSURTDICTION COMPETENTE ET IOT APPLICABLE

Dans l’hypothèse .où les Parties seraient incapables de
résoudre à l'amiable un différend dans le cadre du présent
Contrat, elles conviennent que ce litige sera soumis à la
Section francophone &es Tribunaux de Bruxelles qui

Statueront suivant le droit Belge. @
18

CON. NTIALI

5-1. Sauf stipulation contraire dans le présent article, tout
rapport, enregistrement, données chiffrées ou toute autre
information de quelque nature que ce soit, développée ou
acquise par une quelconque des Parties, dans le cadre des
activités de la J.v. et/ou de la Société de Traitement en
République Démocratique du Congo contrôlée par la J.v.,
Seront traitées comme matières confidentielles et aucune
des Parties ne Pourra révéler ou autrement divulguer ces
informations confidentielles à des tiers sans
l’assentiment écrit de l’autre Partie.

Les restrictions qui précèdent ne s'appliquent pas à la
divulgation d'informations confidentielles à toutes
filiales, à toute agence ou institution privée ou publique
de financement, à tout entrepreneur ou sous-traitant, aux
employés et consultants des Parties, ou de la J.V. ou de
la Société de Traitement ainsi qu’à toute tierce partie à
laquelle une des Parties envisage le transfert, la vente,
la cession, l'usage ou autre "mise à disposition" de toute
Sa participation dans la J.V. suivant les termes de
l'article 3 ci-avant.

Cependant, ceci n'est applicable que pour autant que les
informations confidentielles ne soient divulguées qu’à des
tiers en ayant un besoin légitime et que les personnes ou
la société à qui la divulgation est faite prennent au
préalable l'engagement écrit de protéger la nature
confidentielle de ces informations, dans la même mesure
que les Parties s’y sont engagées, aux termes du présent
article.

En outre, les réserves qui précèdent ne s'appliquent pas à
tout Gouvernement où à tout Département où Agence
Gouvernementale qui aurait le droit de demander la
Communication de telles informations confidentielles.

Elles ne s'appliquent pas non plus aux informations
confidentielles qui tombent dans le Domaine Public, hors
la faute d'une des Parties.

Cette obligation de confidentialité survivra pour une
période de 5 ans à la résiliation/dissolution du présent
Contrat.

Les restrictions mentionnées ci-avant ne sont pas valables
Pour les informations détenues par la GECAMINES concernant

RE a.
19

6 FORCE

6.1. Les obligations d'une Partie seront suspendues dans la
mésure où l'accomplissement de ses obligations est empêché
Où retardé, en tout où en partie par :

7 Un acte fortuit, intempéries, inondations, glissements
de terrains, désastres miniers ou accidents majeurs,
effondrements, grèves, lock-out, conflits du travail,

manque de main-d'oeuvre, manifestations, émeutes,
Sabotage, lois, décrets Où règles d'agences ou organismes
gouvernementaux.

Elles seront également Suspendues en cas d’actions ou
inactions Jeuvernementales où contraintes gouvernementales
OÙ d’autres autorités Compétentes, événement amenant
l'incapacité d'obtenir ou retards inévitables dans
l'obtention des matières nécessaires, moyens ou
équipements sur le marché libre, suspension ou
interdiction d'accès au Site de Scories, interruption ou

toute autre cause semblable où non à celles spécifiquement
énumérées, qui seront hors du contrôle raisonnable d’une

des Parties,

6-2. Dans l’éventualité de tels évènements, la Partie affectée
brévienâra l’autre Partie par écrit, aussitôt que possible
après.la survenance de l’évènement cause du retard ou de
l'empêchement, en établissant pleinement les causes
particulières de cet évènement et en donnant une
estimation de la durée du retard ou de l’empêchement.

La Partie affectée utilisera toute la diligence et la
rapidité possible Pour rémédier à la situation cause du
retard,

L’exigence de remédier à de tels retards avec toute la
diligence possible n'implique pas qu'une Partie règle les
grèves, lock out ou autres conflits du travail
contrairement à ses Souhaits et ce type de difficulté sera
géré à l'entière discrétion de la Partie concernée,

Dans 1l’hypothèse où le cas de force majeure perdurerait

plus de 6 mois, les parties se réuniront pour analyser la
Situation et envisager la résiliation du présent Contrat. F

aa" +
NOTIFICATIONS

7.1. Toutes les notifications requises

20

dans le cadré du

Présent Contrat le seront par écrit et délivrées à l’autre

Partie aux adresses Suivantes :

— Pour KCO: Monsieur

Telephone:
Telecopieur:

— Pour la J.V.: Monsieur

Telephone:
Telecopieur :

poste avec port pré-payé et accusé de réception et
Proprenent adressée tel qu’indiqué ci-avant, ou si elle

est envoyée par télécopie ou tél
indiquée avec preuve de transmises

Cette notification sera effective
réception en personne, où dans
poste à partir de la date de 1
dans le cas d'expédition bar tél
de la date télécopiée où télexée.

EX à l'adresse ci-dessus

à partir du moment de la
le cas d'expédition par
‘accusé de réception, ou
écopie ou télex à partir

Une Partie peut à tout moment, par notification écrite à

l'autre Partie, changer  l’ad
notifications ou Communications 1

Tesse à laquelle les
ui seront adressées, 4
21

8. ABSENCE DE RENONCIATION

Le fait pour une Partie, à quelque moment que ce soit de ne
pas exiger l'exécution dé l'une quelconque des dispositions du

Présent Contrat n'affectera
exécuter, et la renonciation par une Partie au respect d’une

étant une renonciation par cette Partie à toute exécution
ultérieure de cette disposition ou comme renonciation par
cette Partie à l'exécution de toute autre disposition du

présent Contrat.

9. VALIDITE DES CLAUSES ET DES INTITULES

3.1. Si une clause du présent Contrat ou de ses annexes
S’avérait nulle ou non avenue, Une telle nullité
n’invalidera Pas les autres dispositions du présent
Contrat ou ses ànnexes. Les Parties au présent Contrat
S’efforceront par des négociations de bonne foi de
remplacer toute disposition du Présent Contrat s’avérant
nulle et non avenue et toute autre disposition affectée

par là-mêre.

9-2. Les intitulés au présent Contrat sont considérés
comme des références de convenance uniquement et ne
Pourront en aucune façon affecter Cu limiter le sens ou
l'interprétatipn des dispositions du présent Contrat.

10.__IMMUNITE SOUVFRAINE

Dans là mesure où une Partie peut avoir droit de réclamer
devant une juridiction où des poursuites judiciaires peuvent
être engagées à Propos du présent Contrat, pour elle-même ou
pour ses activités, propriétés, revenus, une immunité soit:

— de juridiction d’un Tribunal où d’une Cour d’Arbitrage,
— de saisine avant jugement, &e saisine pour l'exécution d’un
jugement ou d’une compensation,

fa

Qu”
22

— de toute autre Procédure judiciaire et, dans la mesure où
une telle immunité Pourrait être attribuée Par cette
juridiction, les Parties conviennent irrévocablement par la
Présente de ne Pas la demander et renoncent irrévocablement à
une telle immunité de poursuite, de juridiction de tout
Tribunal, de saisine avant jugement, de saisine en exécution
d’un jugement ou de Compensation, d‘’exécution d’un jugement ou
de toute autre Procédure judiciaire, ainei que de toute
immunité généralement quelconque.

11: __ ENGAGEMENT DE BONNE FIN

11-1. Les Parties s'accordent mutuellement pour exécuter et
délivrer les instruments, papiers et documents et prendre
les mesures qui pourraient être raisonnablement
nécessaires ou raisonnablement réclamées, dans le but de
mener à bien les dispositions au présent Contrat.

11.2. Le présent Contrat sera engageant et liant au
bénéfice des Parties et de leurs Substituts respectifs
légalement autorisés et pour autant qu’ils aient acceptés

d’être liés.

2. E; ITES

12.1. Une Partie sera en droit de dénoncer le présent
Contrat en cas de violation importante par l’autre Partie
de l’une quelconque de ses clauses.

Toutefois cette dénonciation ne pourra intervenir qu'après
défaut de remédier à la violation dans un délai de trente

Comme infraction inportante sera retenue celle qui met en
danger la bonne fin des opérations et l'équilibre général
du présent Contrat.

12.2. Les responsabilités et les obligations contractées par
les Parties au terme du présent Contrat subsisteront après
son expiration ou sa résiliation, &

#a
23

L'expiration ou la résiliation du Contrat ou des
obligations qui en découlent n’affecteront pas les
obligations des Parties expressément énoncées dans le
présent Contrat pour survivre à celui-ci, où encore les
obligations expressément considérées dans l'hypothèse
d’une expiration ou d'une résiliation du Contrat,

3. _E Æ EN _FORC

Le présent Contrat entrera en vigueur à la date de sa
signature par les représentants des Parties dûment autorisés
et pour autant que l'Accord de Joint Venture soit entré en
force.

En conséquence de quoi les Parties ont signé le présent
Contrat rédigé en français avec traduction anglaise, le texte
français faisant foi, en deux originaux, un pour chaque
partie, par leurs représentants régulièrement nommés ou
mandatés. l

Fait à

